Citation Nr: 1226221	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to April 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) St. Paul, Minnesota, Pension Management Center, which, in relevant part, denied the Veteran's claim for special monthly pension.  

In the June 2010 rating decision, the Veteran's claim for nonservice-connected pension was also denied, and the Veteran perfected an appeal of that issue.  However, in a November 2011 rating decision, the RO granted nonservcie-connected pension.  As this represents a full grant of benefits sought, this issue is no longer before the Board.   


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for entitlement to special monthly pension be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to special monthly pension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a statement received in July 2012, the Veteran explicitly stated that he was withdrawing his appealed claim.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for entitlement to special monthly pension, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal of the denial of entitlement to special monthly pension is dismissed. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


